DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the amendment to the specification and to the remarks filed January 7, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tort (US 20050262759).
 	Tort teaches a method of making an emulsified fuel containing a hydrocarbon liquid phase, an aqueous phase and at least one emulsifier (see abstract; para 0007, 0008).  The hydrocarbon phase comprises at least one petroleum fraction of gasoline, diesel, etc. These fractions can result from oil refinery (see para 0015, 0018, and 0029).  The droplet size of the emulsion is approximately 0.5 microns (500 nanometers) (see para 0032).  Tort also adds a soot remover such as cerium (material have electret properties (see para 0039).  When the fuel is intended for use as engine fuel its sulfur content is determined according to the standard NF M 07-100 and is preferably less than or equal to 350 ppm (see para 0040).  Tort meets the limitations of the claims other than the differences that are set forth below.
 	With respect to sensing the sulfur, Tort teaches that the sulfur content is determined before addition of the aqueous.  While Tort does not teach that the amount of aqueous material is add based on the amount of sulfur, Tort clearly recognizes that the amount of sulfur in the fuel composition is important and thus one skilled in the art would be motivated to add an amount of the aqueous material to reduce the sulfur emissions.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that one skilled in the art would not be motivated by Tort to prepare the claimed fuel. Applicant states that with the availability of tried and true technologies for conditioning emulsion fuels so as to mitigate sulfur emissions during their combustion that there is no reason for the ordinary skilled person to try any new strategy. Applicant argues that one would just use ultra-low sulfur diesel.
 	Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Tort teaches that when the fuel is intended for use as engine fuel for heat engines, its sulfur content is preferably less than or equal to 350 ppm.  When the fuel is intended for use as fuel for thermal machines, its 
sulfur content is preferably less than or equal to 1% by weight.  Therefore, the skilled artisan may not desire the use of an ultra-low sulfur diesel because of the cost of removing the sulfur. Tort teaches that by producing a stable emulsified fuel that such emissions are reduced. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17253157/20210703